United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, MID-AMERICA
PERFORMANCE CLUSTER, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1718
Issued: March 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 25, 2008 decision denying his request for an oral hearing as
untimely filed and a January 11, 2008 merit decision concerning a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he has
more than 19 percent right upper extremity impairment for which he received a schedule award;
and (2) whether the Office properly denied his request for an oral hearing as untimely filed.
FACTUAL HISTORY
On October 10, 2006 appellant, then a 55-year-old city carrier, tore a muscle in his right
arm while lifting a full tray of flats. He returned to limited-duty work the next day. The Office

accepted his claim for a right rotator cuff rupture and authorized surgery, which was performed
on November 20, 2006. Appellant returned to limited-duty work on December 30, 2006.
On June 5, 2007 appellant filed a claim for a schedule award. In a June 11, 2007 letter,
the Office advised appellant of the medical evidence necessary to be eligible for a schedule
award.
In a June 13, 2007 report, Dr. Erich J. Lingenfelter, a Board-certified orthopedic surgeon,
advised that appellant had a severe irreparable rotator cuff tear. He stated the latissimus dorsi
tendon transfer surgery resolved appellant’s pain symptoms but full functional active motion was
not achieved. Appellant could not raise his arm above his head and developed pseudoparalysis.
Based on examination, Dr. Lingenfelter advised that appellant may have ruptured his
subscapularis as a result of all the stresses on his shoulder from the one remaining portion of the
rotator cuff that was viable prior to surgery. He opined that appellant had a 60 percent right
upper extremity impairment under the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).1
The Office referred Dr. Lingenfelter’s report and the case record to a medical adviser
who, in a report dated August 2, 2007, found that Dr. Lingenfelter provided insufficient objective
measurements to calculate a schedule award.
On August 21, 2007 the Office referred appellant for a second opinion to Dr. Joseph G.
Sankoorikal, Board-certified in physical medicine and rehabilitation, for an evaluation of the
extent of any permanent impairment in accordance with the A.M.A., Guides. In a report dated
October 5, 2007, Dr. Sankoorikal noted the history of injury and presented his findings on
examination. He found no wasting of any muscles in the upper extremities. Using a
dynamometer, Dr. Sankoorikal found grip strength was 80 pounds bilaterally with no focal
weakness. He noted decreased range of motion limited his strength examination. Examination
of the shoulder revealed tenderness, minimal diffuse wasting secondary to decreased range of
motion on the posterior aspect of the deltoid. Overall flexion of the arm revealed 4/5 strength,
abduction revealed 3/5 strength and extension revealed 4/5 strength. Shoulder range of motion
revealed 70 degrees flexion, 50 degrees extension, 50 degrees abduction and 40 degrees
adduction.
Internal rotation was 80 degrees and external rotation was 40 degrees.
Dr. Sankoorikal found that, under page 476-79 of the A.M.A., Guides, the range of motion
deficits totaled 14 percent. Under Table 16-35 of the A.M.A., Guides, the loss of strength due to
decreased range of motion and disuse was six percent impairment. Dr. Sankoorikal applied the
combined chart and found that appellant had a total permanent impairment of 19 percent for the
right arm.
On December 30, 2007 the Office medical adviser concurred with Dr. Sankoorikal’s
impairment rating, finding it was based on the A.M.A., Guides. Maximum medical
improvement was noted to be October 5, 2007.

1

A.M.A, Guides (5th ed. 2001).

2

By decision dated January 11, 2008, the Office granted appellant a schedule award for a
19 percent impairment of the right upper extremity. The award was for 59.28 weeks for the
period October 5, 2007 to November 22, 2008.
In an undated letter postmarked February 13, 2008, appellant disagreed with the
January 11, 2008 decision and requested a review of the written record. He submitted a
February 11, 2008 report from Dr. Lingenfelter.
By decision dated March 25, 2008, the Office’s Branch of Hearings and Review denied
appellant’s request for review of the written record, finding that it was not made within 30 days
of the January 11, 2008 decision. The Branch of Hearings and Review further denied the request
finding that the issue could equally well be addressed through the reconsideration process.2
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.6 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.7

2

Subsequent to the filing of the appeal on June 2, 2008, the Office issued a June 24, 2008 decision on a separate
issue, appellant’s wage-earning capacity. The Board has no jurisdiction over this other issue as the Board’s
regulations contemplate that the Board only has jurisdiction over Office decisions issued within one year prior to the
filing of an appeal. See 20 C.F.R. §§ 501.2(c) and 501.3(d).
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (2002).

5

Id. See B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

6

Tammy L. Meehan, 53 ECAB 229 (2001).

7

A.M.A. Guides 433-521 (5th ed. 2001), Chapter 16, The Upper Extremities.

3

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a right rotator cuff rupture and authorized a
latissimus dorsi tendon transfer surgery. It granted appellant a schedule award for 19 percent
impairment to the right arm due to restricted motion and decreased strength. This was based on a
review by an Office medical adviser of an October 5, 2007 examination of Dr. Sankoorikal,
Board-certified in physical medicine and rehabilitation and Office referral physician.
The Board notes that, although Dr. Lingenfelter opined that appellant had a 60 percent
right upper extremity impairment in his June 13, 2007 report, he failed to cite to the tables or
charts he utilized under the A.M.A., Guides in support of this impairment rating. Moreover,
Dr. Lingenfelter report did not provide sufficient details as to measurements of the shoulder joint
or other factors considered in making his rating. The Board finds that he did not properly follow
the A.M.A., Guides. A physician’s opinion is of diminished probative value where the A.M.A.,
Guides are not properly followed.8
The Office referred appellant to Dr. Sankoorikal who presented findings on examination
and concluded that appellant had 19 percent impairment of the right arm. In a December 30,
2007 report, an Office medical adviser reviewed Dr. Sankoorikal’s report and concurred with his
impairment rating. According to Figure 16-40, page 476,9 Figure 16-43, page 47710 and Figure
16-46, page 47911 of the A.M.A., Guides, appellant had a 14 percent impairment of the right
upper extremity due to restricted motion, as follows: 7 percent for flexion limited to 70 degrees;
0 percent for extension limited to 50 degrees; 6 percent for abduction limited to 50 degrees; 0
percent for adduction limited to 40 degrees; 0 percent for internal rotation of 80 degrees; and 1
percent for external rotation of 40 degrees. While both Dr. Sankoorikal and the Office medical
adviser accorded six percent impairment for strength deficit under Table 16-35, page 510 of the
A.M.A., Guides, the Board finds this is an improper application of the A.M.A., Guides.
According to page 508 of the A.M.A., Guides, a rating for weakness cannot be rated in
conjunction with a rating for restricted motion. The Board finds that the medical evidence
establishes that appellant has no more than 14 percent impairment, which is less than the 19
percent schedule award.12

8

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).
9

A.M.A., Guides 476, Figure 16-40 is entitled Pie Chart of Upper Extremity Motion Impairments Due to Lack of
Flexion and Extension of Shoulder.
10

Id. at 477, Figure 16-43 is entitled Pie Chart of Upper Extremity Motion Impairments Due to Lack of
Abduction and Adduction of Shoulder.
11

Id. at 479, (5th ed.) Figure 16-46 is entitled Pie Chart of Upper Extremity Impairments Due to Lack of Internal
and External Rotation of Shoulder.
12

Following the Office’s January 11, 2008 decision, appellant submitted a February 11, 2008 report from
Dr. Lingenfelter. As the Office did not consider this evidence in reaching a final decision, the Board may not review
the evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

4

On appeal, appellant notes that his accepted condition has affected his ability to engage in
hobbies such as competitive fishing and has also affected the types of jobs he can perform.
However, the amount payable pursuant to a schedule award does not take into account the effect
that the impairment has on employment opportunities, wage-earning capacity, sports, hobbies or
other lifestyle activities.13
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that, before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.14 Section 10.615 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.15 The Office’s regulations provide that the request
must be sent within 30 days of the date of the decision for which a hearing is sought and also that
the claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.16
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act,17 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.18 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.19
ANALYSIS -- ISSUE 2
The Office issued its decision concerning appellant’s schedule award on
January 11, 2008. Appellant’s request for a review of the written record before the Office’s
Branch of Hearings and Review was postmarked February 13, 2008. As his request for a review
was filed more than 30 days after the January 11, 2008 decision, the Board finds that the Office
properly found that the request was untimely.

13

See Harry D. Butler, 43 ECAB 859 (1992); Robert R Kuehl, 13 ECAB 77 (1961).

14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. § 10.615.

16

20 C.F.R. § 10.616(a).

17

5 U.S.C. §§ 8101-8193.

18

Marilyn F. Wilson, 52 ECAB 347 (2001).

19

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

5

Although the Office determined that appellant’s request was untimely, it nevertheless
exercised its discretion by further considering his request for review. It determined that
appellant could equally well pursue his claim by submission of a request for reconsideration
along with new evidence. Accordingly, the Board finds that the Office also properly exercised
its discretion in denying appellant’s request for review. There is no evidence of an abuse of
discretion in this case.20
CONCLUSION
The Board finds that appellant has no more than 19 percent permanent impairment of the
right upper extremity, for which he received a schedule award. The Board further finds that the
Office properly denied appellant’s request for a review of the written record as untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the March 25 and January 11, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

20

See Daniel J. Perea, 42 ECAB 214 (1990).

6

